Citation Nr: 0534606	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a disability evaluation in excess of 40 
percent for diabetes mellitus, on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that assigned a 20 percent disability 
evaluation for diabetes mellitus, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.  The veteran also appealed the portion of the 
December 2001 rating action that denied service connection 
for hypertension as secondary to service-connected diabetes 
mellitus.  

By a rating decision dated in May 2004, the 20 percent 
disability evaluation assigned for diabetes mellitus was 
increased to 40 percent, effective from the date of claim.  
Although a substantive appeal was timely submitted with 
respect to the issue of an increase evaluation for diabetes 
mellitus, that particular issue was not certified for appeal 
to the Board.  The Board has reviewed the record and finds no 
indication that the veteran withdrew his appeal or that he 
expressed satisfaction with the 40 percent rating.  As such, 
the claim for a higher rating remains on appeal because the 
40 percent disability evaluation is less than the maximum 
benefit available under VA laws and regulations.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran filed a notice of 
disagreement with a September 2002 rating decision that 
assigned a separate, noncompensable disability evaluation for 
diabetic macular edema of the right eye.  He asserted that 
his left eye should have also been service connected, and 
that a higher disability should be assigned.  Thereafter, in 
a rating action dated in May 2004, the RO granted the veteran 
a 10 percent disability evaluation for a bilateral vision 
disorder with diabetes.  A Statement of the Case addressing 
this issue was furnished to the veteran that same month.  As 
a substantive appeal was not filed, the issue of entitlement 
to an increased evaluation for a bilateral vision disorder 
can not be the subject of appellate consideration.  The 
veteran has not posited any argument to the contrary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As discussed in the Introduction, the RO issued a rating 
decision in May 2004 that increased the disability evaluation 
assigned for diabetes mellitus from 20 percent to 40 percent.  
The RO appears to have considered the award as a full grant 
of the issue on appeal and, in doing so, did not furnish the 
veteran with a Supplemental Statement of the Case (SSOC) 
addressing the issue or discussing the evidence considered by 
the RO.  An SSOC must be issued to the veteran in this regard 
prior to appellate consideration by the Board.  See 38 C.F.R. 
§ 19.31 (2005).

Similarly, with respect to the issue of entitlement to 
service secondary connection for hypertension, the veteran, 
through his representative, submitted additional, relevant 
evidence in October 2004 (a September 2004 statement from 
M.S. Baker, M.D.,) that had not been previously considered by 
the RO.  The veteran has not waived RO consideration of this 
evidence.  Accordingly, remand is required for consideration 
of the evidence by the RO.   See 38 C.F.R. §§ 19.31, 19.37(a) 
(2005).

In light of the above, this case is REMANDED for the 
following:

Readjudicate the issues on appeal with 
consideration as to whether any 
additional development or additional 
examinations should be conducted.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of all evidence 
received since the December 2002 
Statement of Case that addressed the 
claim for an increased evaluation for 
diabetes mellitus and the May 2004 SSOC 
that addressed the claim for secondary 
service connection for hypertension.  The 
SSOC should include discussion of all 
pertinent laws and regulations, 
including, but not limited to, the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


